38 N.Y.2d 778 (1975)
In the Matter of City of Albany, Appellant,
v.
Robert D. Helsby et al., Constituting the Public Employment Relations Board of the State of New York, Respondents, and Albany Police Officers Union, Local 2841, AFSCME, AFL-CIO, Intervenor-Respondent. (And Another Proceeding.)
Court of Appeals of the State of New York.
Argued November 24, 1975.
Decided December 22, 1975.
John E. Roe, Corporation Counsel (Vincent J. McArdle, Jr., of counsel), for appellant.
Jerome Thier and Martin L. Barr for respondents.
Richard R. Rowley for Albany Police Officers Union, Local 2841, AFSCME, AFL-CIO, intervenor-respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG. Taking no part: Judge COOKE.
Orders affirmed, with costs, on the memorandum at the Appellate Division. (See, also, L 1975, ch 625, § 6.)